—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in failing to suppress the *922evidence obtained as a result of a warrantless search of his home and automobiles. The record of the suppression hearing supports the court’s determination that no warrant was necessaiy because the police obtained the voluntary consent of a party who possessed the requisite authority or control over the premises or property that was the subject of the search (see, Schneckloth v Bustamonte, 412 US 218; People v Adams, 53 NY2d 1, 8, cert denied 454 US 854; People v Cosme, 48 NY2d 286, 290; People v Johnson, 202 AD2d 966, 967, lv denied 84 NY2d 827).
There is no merit to the contention of defendant that the failure of the court to revoke his permit to carry a firearm at the time of his prior felony conviction bars this prosecution. There is an automatic revocation of a pistol permit when the licensee is convicted of a felony (Penal Law § 400.00 [11]; Matter of Shapiro v New York City Police Dept., 157 Misc 2d 28, 31, affd 201 AD2d 333). (Appeal from Judgment of Ontario County Court, Harvey, J.—Criminal Possession Weapon, 3rd Degree.) Present—Green, J. P., Balio, Wesley, Callahan and Doerr, JJ.